Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127669                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  JAMES O. GORE and BOBBIE N. GORE,                                                                                   Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 127669
                                                                    COA: 248919
                                                                    Oakland CC: 2001-034913-CK
  FLAGSTAR BANK, FSB,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 9, 2004
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we
  direct the Clerk to schedule oral argument on whether to grant the application or take
  other peremptory action permitted by MCR 7.302(G)(1). The parties may file
  supplemental briefs within 28 days of the date of this order, but they should avoid
  submitting a mere restatement of the arguments made in their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2005                    _________________________________________
           d1031                                                               Clerk